United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 19-1566
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                             Jonathan L. McConville

                                     Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: April 13, 2020
                               Filed: June 2, 2020
                                 [Unpublished]
                                 ____________

Before BENTON, BEAM, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Jonathan Lee McConville pled guilty to possessing a firearm as a felon in
violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1). The district court1 sentenced him


      1
       The Honorable Beth Phillips, Chief Judge, United States District Court for
the Western District of Missouri.
                                        -1-
to 180 months’ imprisonment and three years’ supervised release. After Johnson v.
United States, 135 S. Ct. 2551 (2015), the district court resentenced him under 18
U.S.C. § 924(a)(2) and reduced his sentence to 72 months’ imprisonment and three
years’ supervised release. Having jurisdiction under 28 U.S.C. § 1291, this court
affirms.

       After serving his sentence, McConville violated two conditions of supervised
release: (1) unlawfully using “a controlled substance” (TCH); and (2) committing
“another federal, state or local crime” (twice fleeing police). At his revocation
hearing, McConville admitted both violations. The court sentenced him to the
statutory maximum of 24 months. He appeals the sentence.

       McConville believes his within-guidelines-range sentence is substantively
unreasonable. This court reviews a revocation sentence “under a deferential abuse-
of-discretion standard.” United States v. Merrival, 521 F.3d 889, 890 (8th Cir.
2008). “A district court abuses its discretion and imposes an unreasonable sentence
when it fails to consider a relevant and significant factor, gives significant weight to
an irrelevant or improper factor, or considers the appropriate factors but commits a
clear error of judgment in weighing those factors.” United States v. Miner, 544 F.3d
930, 932 (8th Cir. 2008). A within-guidelines sentence is presumptively reasonable
on appeal. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en
banc).

       First, McConville argues the court failed to consider a relevant factor, his
acceptance of responsibility. See United States v. Jimenez-Gutierrez, 491 F.3d 923,
927 (8th Cir. 2007) (noting that a defendant’s acceptance of responsibility is a
“relevant and proper” factor under 18 U.S.C. § 3553(a)). Determining whether a
district court considered the relevant § 3553(a) factors, this court reviews “the entire
sentencing record, not merely the district court’s statements at the hearing.” United
States v. Perkins, 526 F.3d 1107, 1110-11 (8th Cir. 2008). This court presumes that
“district judges know the law and understand their obligation to consider all of the §
3553(a) factors.” United States v. Gray, 533 F.3d 942, 943 (8th Cir. 2008).

                                          -2-
       During the revocation hearing, both McConville and the government
conceded that McConville accepted responsibility for his violations. McConville’s
counsel said: “Judge, we’re asking the Court to consider giving Mr. McConville
credit for accepting responsibility, admitting his conduct in this case, and we’re
asking you to consider a sentence of 12 months and one day with no supervision to
follow.” The court declined: “I can’t follow your attorney’s recommendation to
sentence you to a year and a day, primarily because of your history and
characteristics, the nature and circumstances of this offense, the need to promote
respect for the law, and, above all, the need to protect the community.” Although
the district court did not specifically comment on McConville’s acceptance of
responsibility, it did not abuse its discretion. See Perkins, 526 F.3d 1107, 1110-11
(holding that the district court sufficiently considered the § 3553(a) factors, despite
only briefly commenting that “the record speaks for itself,” because the judge
previously sentenced the defendant and knew his history, characteristics, and
conduct). The court was familiar with McConville’s history and fully considered
the § 3553(a) factors, particularly the seriousness of his offense and his increasing
threat to public safety. See United States v. Holdsworth, 830 F.3d 779, 786 (8th Cir.
2016) (holding that the failure to give “purportedly mitigating factors” as much
weight as a defendant prefers “does not justify reversal”).

       Second, McConville asserts his 24-month sentence fails to distinguish him
from defendants in similar circumstances who refuse to take responsibility. This
argument has no merit because the district court made an individualized assessment
of McConville’s case. See United States v. Parker, 762 F.3d 801, 812 (8th Cir. 2014)
(“Where a district court in imposing a sentence makes an individualized assessment
based on the facts presented, addressing the defendant’s proffered information in its
consideration of the § 3553(a) factors, such sentence is not unreasonable.” (cleaned
up)). “While the Supreme Court said that district courts . . . should ‘take account of
sentencing practices in other courts,’ . . . it is unrealistic to expect that in any given
case, the parties can produce information about individual sentences imposed in
numerous proceedings around the country that may involve offenders similar to the
defendant under consideration.” See United States v. Barron, 557 F.3d 866, 869 (8th

                                           -3-
Cir. 2009), quoting Kimbrough v. United States, 552 U.S. 85, 108 (2007). “It would
give too much weight to the decision of one district judge if we were to require that
the sentencing court use a single example cited by one party as the reference point
for an appropriate sentence under § 3553(a).” Id.

      McConville’s sentence was substantively reasonable.

                                    *******

      The judgment is affirmed.
                      ______________________________




                                         -4-